UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 15-2331


TERESA WINFUL,

                 Plaintiff – Appellant,

          v.

THE MEDICAL UNIVERSITY OF SOUTH CAROLINA,

                 Defendant – Appellee,

          and

GEORGE   OHLANDT;     CECILE    KAMATH,      in     their    official
capacities,

                 Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:13-cv-02150-DCN)


Submitted:   July 25, 2016                        Decided:   August 2, 2016


Before NIEMEYER, SHEDD, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Lewis Mann Cromer, Ryan K. Hicks, J. LEWIS CROMER &
ASSOCIATES, LLC, Columbia, South Carolina, for Appellant. Bob
J. Conley, Caroline W. Cleveland, CLEVELAND & CONLEY, LLC,
Charleston, South Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Teresa Winful appeals the district court’s order granting

the    Medical      University        of     South    Carolina’s      summary     judgment

motion        on      Winful’s        retaliation          and    gender        and     race

discrimination claims, which were brought pursuant to Title VII

of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e

to 2000e-17 (2012) (Title VII). *                  We have reviewed the record and

find no reversible error.                   Accordingly, we affirm the district

court’s       judgment.          Winful      v.      The   Med.   Univ.    of     SC,   No.

2:13-cv-02150-DCN (D.S.C. Sept. 28, 2015).                           We dispense with

oral       argument    because        the    facts     and   legal    contentions       are

adequately         presented     in    the    materials      before    this     court   and

argument would not aid the decisional process.



                                                                                  AFFIRMED




       *
       Winful also asserted claims of age discrimination, in
violation of the Age Discrimination in Employment Act of 1967,
as amended, 29 U.S.C.A. §§ 621 to 634 (West 2008 & Supp. 2015);
discrimination, in violation of 42 U.S.C. § 1983 (2012); and
civil conspiracy, in violation of 42 U.S.C. § 1985 (2012).
Winful stipulated to dismissal of these claims.



                                               3